

2013 Special RSU Award
2011 Plan


2013 RESTRICTED STOCK UNIT AGREEMENT
THIS AGREEMENT (the “Agreement”), effective April 30, 2013 (the “Grant Date”),
is made by and between PEABODY ENERGY CORPORATION, a Delaware corporation (the
“Company”), and Gregory H. Boyce (the “Grantee”).
WHEREAS, the Executive and the Company are a party to the certain Transition
Agreement dated as of April 29, 2013 (the “Transition Agreement”);
WHEREAS, the Transition Agreement provides that the Company will grant the
Grantee certain Restricted Stock Units pursuant to the Plan, the general terms
of which are set forth in the Transition Agreement and the specific terms of
which are set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereby agree as follows:
ARTICLE I
DEFINITIONS
Whenever the following terms are used in this Agreement, they shall have the
meanings specified below. Capitalized terms not otherwise defined in this
Agreement shall have the meanings specified in the Plan.
Section 1.1    “Affiliate” shall mean any other Person directly or indirectly
controlling, controlled by, or under common control with the Company. For
purposes of this definition, the term “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities, by contract or
otherwise.
Section 1.2    “Award” shall mean the aggregate number of Stock Units granted to
the Grantee pursuant to this Agreement.
Section 1.3    “Cause” shall have the meaning set forth in the Grantee's 2009
Restated Employment Agreement with the Company, dated as of December 31, 2009
(the “Employment Agreement”).
Section 1.4    “Committee” shall mean the Compensation Committee of the Company,
duly appointed by the Board as the Administrator under Section 2 of the Plan.
Section 1.5    “Common Stock” shall mean the common stock of the Company, par
value $0.01.
Section 1.6    “Disability” shall have the meaning set forth in the Employment
Agreement.
    

1

--------------------------------------------------------------------------------



Section 1.7    “Fair Market Value” shall mean “fair market value” as determined
in accordance with Treasury Regulation Section 1.409A-1(b)(5)(iv) and measured
as of the date indicated by the context of the applicable section of the Plan or
this Agreement.
Section 1.8    “Plan” shall mean the Peabody Energy Corporation 2011 Long-Term
Equity Incentive Plan, as amended from time to time.
Section 1.9    “Section 409A” shall mean Section 409A of the Internal Revenue
Code of 1986, as amended, and the applicable regulations or other guidance
issued thereunder.
Section 1.10    “Subsidiary” shall mean any corporation in an unbroken chain of
corporations beginning with the Company, if each of the corporations, or group
of commonly controlled corporations, other than the last corporation in the
unbroken chain then owns stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations below it in such chain.
Section 1.11    “Termination of Employment” shall mean a termination of the
Grantee's employment with the Company, a Subsidiary, or an Affiliate (regardless
of the reason therefor) that also constitutes a “separation from service” (as
defined in Section 409A) with the Company. If the Grantee's employment with the
Company, a Subsidiary or an Affiliate terminates, but such termination does not
constitute a “separation from service” (as defined in Section 409A) with the
Company, then (a) for all purposes other than the settlement provisions of
Section 4.1 hereof, the Grantee's Termination of Employment shall be deemed to
occur on the date the Grantee's termination from employment with the Company, a
Subsidiary or an Affiliate occurs, and (b) for purposes of Section 4.1 hereof,
the Grantee's Termination of Employment shall be deemed to occur on the date of
the Grantee's “separation from service” (as defined in Section 409A) with the
Company.
ARTICLE II
GRANT OF STOCK UNITS
Section 2.1    Grant of Stock Units. Pursuant to the Transition Agreement and
Section 10 of the Plan, the Company hereby issues to the Grantee on the Grant
Date an Award consisting of, in the aggregate, a number of stock units equal to
the result of the following formula rounded to the nearest whole number:
1,000,000/A where “A” equals the closing price for a share of Common Stock as
reported by the New York Stock Exchange on the Grant Date (the “Stock Units”).
Each Stock Unit represents the right to receive one share of Common Stock,
subject to the terms and conditions set forth in this Agreement and the Plan.
The grant of the Stock Units is made pursuant to the Transition Agreement in
consideration of the services to be rendered by the Grantee to the Company.
Section 2.2    No Obligation of Employment. Nothing in this Agreement or in the
Plan shall confer upon the Grantee any right to continue in the employ of the
Company, or any Subsidiary or Affiliate, or interfere with or restrict in any
way the rights of the Company and its Subsidiaries or Affiliates, which are
hereby expressly reserved, to terminate the employment of the Grantee at any
time for any reason whatsoever, with or without Cause. Notwithstanding the
foregoing, the terms of the Employment Agreement and the Transition Agreement
remain in effect.
    

2

--------------------------------------------------------------------------------



Section 2.3    Adjustments in Stock Units. In the event of the occurrence of one
of the corporate transactions or other events listed in Section 12(a) of the
Plan, the Committee shall make such substitution or adjustment as provided in
Section 12(a) in order to equitably reflect such corporate transaction or other
event. Any such adjustment made by the Committee shall be final and binding upon
the Grantee, the Company and all other interested persons.
ARTICLE III
VESTING OF STOCK UNITS
Section 3.1    Vesting. Fifty percent (50%) of the Stock Units shall become
vested upon the CEO Transition Date (as defined in the Transition Agreement).
The remaining fifty percent (50%) of the Stock Units shall become vested on the
date of the appointment of Grantee's successor as Chairman of the Board of the
Company. Notwithstanding the foregoing, if the Termination of Employment occurs
on or prior to December 31, 2014, due to the Grantee's Retirement (as defined in
the Employment Agreement) or other resignation, but not for any Retirement or
resignation resulting from the Grantee's death or Disability, then all Stock
Units, whether vested or unvested, shall be immediately and automatically
forfeited upon such Termination of Employment. For purposes of this Section 3.1,
any Termination of Employment that, pursuant to the Transition Agreement, is
considered to be a termination by the Company without Cause shall be treated
hereunder as a Termination of Employment by the Company without Cause.
Section 3.2    Acceleration Events. Notwithstanding Section 3.1 hereof, the
Stock Units shall become fully vested and non-forfeitable upon (a) a Termination
of Employment by the Company without Cause (including, but not limited to, as
provided in Section 2(a) and 4(d) of the Transition Agreement); (b) a
Termination of Employment as a result of the Grantee's death or Disability; or
(c) a Termination of Employment on December 31, 2015.
Section 3.3    Effect of Termination of Employment. Except as provided in
Section 3.2, no Stock Unit shall become vested and non-forfeitable in connection
with or following the Grantee's Termination of Employment, and any such
non-vested and forfeitable Stock Unit that remains outstanding at the time of
the Grantee's Termination of Employment shall be immediately and automatically
forfeited upon Grantee's Termination of Employment.
ARTICLE IV
SETTLEMENT OF STOCK UNITS
Section 4.1    Calculation of Settlement Amount. Subject to any withholding
obligation described in Section 6.3, on the first day of the seventh month
following the Separation Date (as defined in the Transition Agreement), the
Company shall: (a) issue and deliver to the Grantee the nearest whole number of
shares of Common Stock equal to the number of vested Stock Units, and (b) enter
the Grantee's name on the books of the Company as the shareholder of record with
respect to the shares of Common Stock delivered to the Grantee. Notwithstanding
the foregoing, no shares of Common Stock shall be delivered to the Grantee
unless, prior to the first day of the seventh month following the Grantee's
Termination of Employment, the Grantee has executed and delivered the General
Release (as defined in the Transition Agreement) to the Company and such General
Release has become irrevocable.
    

3

--------------------------------------------------------------------------------



Section 4.2    Forfeiture of Stock Units. To the extent that the Grantee does
not vest in any Stock Unit, then all interest in such Stock Unit shall be
forfeited upon the Grantee's Termination of Employment. To the extent that the
General Release has not become irrevocable prior to the first day of the seventh
month following the Separation Date (as described in Section 4.1), then all
interest in such Stock Unit shall be forfeited upon the first day of the seventh
month following the Grantee's Termination of Employment. The Grantee shall have
no right or interest in any Stock Unit that is forfeited.
Section 4.3    Treatment of Fractional Shares of Common Stock. To the extent
rounding to the nearest whole number of shares of Common Stock equal to the
number of vested Stock Units pursuant to Section 4.1 above results in fractional
shares of Common Stock which are not issued or delivered to a Grantee, all such
fractional shares of Common Stock shall be settled in cash based on the Fair
Market Value of a share of Common Stock on the payment date.
ARTICLE V
RIGHTS AS A SHAREHOLDER; RESTRICTIONS
Section 5.1    Conditions to Issuance of Stock Certificates. The shares of
Common Stock deliverable hereunder may be either previously authorized but
unissued shares or issued shares that have been reacquired by the Company. Such
shares shall be fully paid and nonassessable. The Company shall not be required
to issue or deliver any certificate or certificates for shares of Common Stock
granted hereunder prior to the fulfillment of both of the following conditions:
(a)The obtaining of approval or other clearance from any state or federal
governmental agency that the Committee, in its absolute discretion, determines
to be necessary or advisable; and
(b)The lapse of such reasonable period of time following the grant as the
Committee may establish from time to time for administrative convenience
(subject to, and in compliance with the, the requirements of Section 409A).
Section 5.2    Rights as a Shareholder. The Grantee shall not be, and shall not
have any of the rights or privileges of, a stockholder of the Company in respect
of any shares of Common Stock granted hereunder unless and until the date on
which certificates representing such shares shall have been issued by the
Company to such Grantee, or Grantee's name shall have been entered on the books
of the Company as the shareholder of record with respect to the shares of Common
Stock delivered to the Grantee (the “Issuance Date”). The Grantee shall be
entitled to receive any dividends paid with respect to the shares of Common
Stock underlying the Stock Units that become payable on or after the Issuance
Date; provided, however, that no dividends shall be payable to or for the
benefit of the Grantee for shares of Common Stock underlying the Stock Units
with respect to record dates occurring prior to the Issuance Date, or with
respect to record dates occurring on or after the date, if any, on which the
Grantee has forfeited those Stock Units. The Grantee shall be entitled to vote
the shares of Common Stock underlying the Stock Units on or after the Issuance
Date to the same extent as would have been applicable to the Grantee if the
Stock Units had then become fully vested and non-forfeitable; provided, however,
that the Grantee shall not be entitled to vote the shares of Common Stock
underlying the Stock Units with respect to record dates for such voting rights
occurring prior to the Issuance Date, or with respect to record dates occurring
on or after the date, if any, on which the Grantee has forfeited those Stock
Units.
    

4

--------------------------------------------------------------------------------



Section 5.3    Transfer Restrictions. Except for shares of Common Stock which
are withheld to satisfy withholding obligations pursuant to Section 6.3 hereof,
no share of Common Stock issued pursuant hereto shall be transferrable by the
Grantee (or his applicable beneficiary) until the earlier of (a) the first
anniversary of the Separation Date, and (b) the date of the Grantee's death. In
addition, if the Grantee materially breaches any of the covenants set forth in
Section 13 of the Employment Agreement before the first anniversary of the
Separation Date, the Company may require the Grantee to return to the Company
and relinquish his interest in any or all shares of Common Stock delivered to
the Grantee pursuant hereto.
ARTICLE VI
MISCELLANEOUS
Section 6.1    Administration. The Committee has the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Stock Units.
In its absolute discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan and this
Agreement.
Section 6.2    Stock Units Not Transferable. Neither the Stock Units nor any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Grantee or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition is voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 6.2 shall not prevent transfers by will or by the
applicable laws of descent and distribution.
Section 6.3    Withholding. Unless the Grantee makes alternative arrangements
satisfactory to the Company to personally remit required withholding amounts,
then, as of the date that all or a portion of the Stock Units become paid
pursuant to Section 4.1 hereof, the Company shall withhold a number of shares of
Common Stock underlying the then vested Stock Units with a Fair Market Value
equal to the aggregate amount required by law to be withheld by the Company in
connection with such vesting for applicable federal, state, local and foreign
taxes of any kind. To the extent taxes are to be withheld upon vesting for
purposes of federal FICA, FUTA or Medicare taxes, such withholding shall be
taken from other income owed by the Company to the Grantee and the Grantee
hereby agrees to such withholding. For all purposes, the amount withheld by the
Company pursuant to this Section 6.3 shall be deemed to have first been paid to
the Grantee.
    

5

--------------------------------------------------------------------------------



Section 6.4    Section 409A. This Agreement is intended to comply with Section
409A and shall be construed and interpreted in a manner that is consistent with
the requirements for avoiding additional taxes or penalties under Section 409A.
Notwithstanding the foregoing, in no event shall the Company be liable for all
or any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Grantee on account of Section 409A.
Section 6.5    Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its Secretary, and
any notice to be given to the Grantee shall be addressed to him or her at the
address given beneath his or her signature hereto. By a notice given pursuant to
this Section 6.5, either party may hereafter designate a different address for
notices to be given to him, her or it. Any notice which is required to be given
to the Grantee shall, if the Grantee is then deceased, be given to the Grantee's
personal representative if such representative has previously informed the
Company of his, her or its status and address by written notice under this
Section 6.5. Any notice shall be deemed duly given when enclosed in a properly
sealed envelope or wrapper addressed as aforesaid, deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service. Notwithstanding the foregoing, any notice required
or permitted hereunder from the Company to the Grantee may be made by electronic
means, including by electronic mail to the Company-maintained electronic mailbox
of the Grantee, and the Grantee hereby consents to receive such notice by
electronic delivery. To the extent permitted in an electronically delivered
notice described in the previous sentence, the Grantee shall be permitted to
respond to such notice or communication by way of a responsive electronic
communication, including by electronic mail.
Section 6.6    Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.
Section 6.7    Applicability of the Plan. The Stock Units and the shares of
Common Stock issued to the Grantee pursuant hereto, if any, shall be subject to
all of the terms and provisions of the Plan, to the extent applicable to the
Stock Units and such shares. In the event of any conflict between this Agreement
and the Plan, the terms of the Plan shall control.
Section 6.8    Pronouns. The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.
Section 6.9    Amendment. This Agreement may be amended only be a writing
executed by the parties hereto that specifically states that it is amending this
Agreement.
Section 6.10    Severability. The invalidity or unenforceability of any
provision of the Plan or this Agreement shall not affect the validity or
enforceability of any other provision of the Plan or this Agreement, and each
provision of the Plan and this Agreement shall be severable and enforceable to
the extent permitted by law.
    

6

--------------------------------------------------------------------------------



Section 6.11    Dispute Resolution. Any dispute or controversy arising under or
in connection with this Agreement shall be resolved pursuant to the dispute
resolution provisions of the Employment Agreement.
Section 6.12    Governing Law. The laws of the State of Missouri shall govern
the interpretation, validity and performance of this Agreement regardless of the
law that might be applied under principles of conflicts of laws.
Section 6.13    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signatures to this Agreement
transmitted by facsimile, electronic mail, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.
Section 6.14    Acceptance of the Plan. The Grantee hereby acknowledges receipt
of a copy of the Plan and this Agreement. The Grantee has read and understands
the terms and provisions thereof, and accepts the Stock Units subject to all the
terms and conditions of the Plan and this Agreement. The Grantee acknowledges
that there may be adverse tax consequences upon the vesting or settlement of the
Stock Units and that the Grantee has been advised to consult a tax advisor prior
to such vesting or settlement.
[Signature Page Follows]

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.
GRANTEE
PEABODY ENERGY CORPORATION
 
 
 
 
/s/ Gregory H. Boyce
/s/ Sharon Fiehler
Gregory H. Boyce
By: Sharon Fiehler
 
 
Date: April 30, 2013
Its: EVP & Chief Administrative Officer
 
 
 
Aggregate number of Restricted Stock Units
 
granted hereunder: 49,850




8